DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed 11/10/2020, with respect to the rejection(s) of amended claim(s) 1 under Emori and Carlson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of Emori, Carlson, wherein and the new prior art of Yoneda (US 2015/0340182 A1, hereafter Yoneda) appears to cure the deficiency as detailed in the claim rejections below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori et al. (EP 0926796 A2, hereafter Emori) in view of Carlson et al. (US 2007/0243460 A1, hereafter Carlson), further in view of Yoneda (US 2015/0340182 A1, hereafter Yoneda).
With regard to claim 1, Emori teaches a battery system for a stationary energy store, the battery system comprising a battery which has at least first and second 
Emori further teaches the control unit (601 and 607) connects the rapid-discharge unit (short circuit means 102) in the presence of a fault state of the battery cell (which would require monitoring) [claim 1, fig. 1, fig. 6] and Carlson teaches a shutdown separator capable of isolating the electrodes [0005, 0009-0010] but Emori and Carlson would not explicitly teach activating an element with a resistance value to heat the shutdown separator.  However, in the same field of endeavor, Yoneda teaches the use of a heat generating resistor to melt a component (analogous to the meltable shutdown separator of Carlson) to short a connection between electrodes if a fault state 
With regard to claim 2, Emori teaches avoiding thermal runaway (which would require an appropriate resistance value) [0043, 0072].
With regard to claims 4 and 13, Emori teaches the control unit (601 and 607) is configured to communicate with a first sensor unit (temperature detector 108 within anomaly detecting means 103) configured to detect at least one physical variable (temperature) [0070-0075, fig. 1, fig. 6].
With regard to claim 5, Emori teaches that the control unit (601 and 607) is configured to identify the presence of the fault state of the first battery cell on the basis of an evaluation of sensor signals (from anomaly detecting means 103 sensors) of the first sensor unit (voltage detector 107 within anomaly detecting means 103) [0070-0075, fig. 1, fig. 6].
With regard to claim 6, Emori teaches a voltage sensor (voltage detector 107 within anomaly detecting means 103) configured to detect at least one physical variable (voltage) [0070-0075, fig. 1, fig. 6].
With regard to claim 7, Emori teaches the monitoring unit (anomaly detecting means 103) is configured to identify an improper use of the battery system (resulting in an anomalous voltage or current) on the basis of an evaluation of sensor signals of the first or second sensor unit (detected by voltage or current sensors) and to determine the 
With regard to claim 12, Emori teaches a method for transferring a first of a plurality of battery cells of a battery system to a safe state, the battery system configured as in claim 1 (as detailed in the rejection of claim 1 above) wherein the method comprises the following steps: identifying the presence of a fault state of the first battery cell (via a sensor in anomaly detection means 103) and electrically connecting the rapid-discharge unit (short circuit means 102) of the first battery cell between the two battery cell terminals of the first battery cell [0070-0075, fig. 1, fig. 6].  
	Emori does not explicitly teach that the battery system is used in a vehicle, however using battery systems for high power applications such as vehicles is well known in the art as evidenced by Carlson [0005].
With regard to claim 14, Emori teaches the control unit (601 and 607) is configured to communicate with a second sensor unit (pressure detector 109 within anomaly detecting means 103) configured to detect at least one second physical variable (pressure) [0070-0075, fig. 1, fig. 6].
With regard to claim 15, Emori teaches the control unit (601 and 607) is configured to communicate with a monitoring unit (anomaly detecting means 103) configured to identify the presence of the fault state of the battery (via temperature detector 108) and generate at least one warning signal (to activate short circuit means 102) [0070-0075, fig. 1, fig. 6].
With regard to claims 16 and 19, Emori teaches the control unit (601 and 607) is configured to communicate with at least one control device of the battery system (MOS 
With regard to claim 17, Emori teaches the control unit (601 and 607) is configured to communicate with a first sensor unit (voltage detector 107 within anomaly detecting means 103) configured to detect at least one physical variable (voltage) with respect to an operating state of the first battery cell [0070-0075, fig. 1, fig. 6].
With regard to claim 18, Emori teaches the control unit (601 and 607) is configured to communicate with a second sensor unit (current detector 106 within anomaly detecting means 103) configured to detect at least one physical variable (current) with respect to an operating state of the first battery cell [0070-0075, fig. 1, fig. 6].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori, Carlson, and Yoneda as applied to claims 1-2, 4-7 and 12-19 above, and further in view of Lapierre et al. (US 2012/0259567 A1, hereafter Lapierre).
With regard to claim 8, Emori teaches a monitoring unit (anomaly detecting means 103) with sensors that identify parameters such as temperature and voltage and sends control information (to connect short circuit unit) in response [0070-0075] but does not explicitly teach a monitoring unit capable of detecting an opening of the .

Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori, Carlson, and Yoneda as applied to claims 1-2, 4-7 and 12-19 above, and further in view of LiMotive (EP 2482367 A2, hereafter LiMotive).
With regard to claims 9-11 and 20, Emori teaches a battery system with a control unit (601 and 607) in communication with a monitoring apparatus (anomaly detection means and sensors) that can quickly short circuit batteries in the battery system [0070-0075].  Emori does not explicitly teach that the battery system is located on a vehicle or teach specific vehicle sensors.  However, in the same field of endeavor, LiMotive teaches the use of battery systems for electric vehicles [0002] and teaches sensors responsive to airbag impact (acceleration/deceleration) and moisture [0005, 0016].  It would have been obvious to one of ordinary skill in the art to use the battery system of modified Emori with the vehicle and sensors of LiMotive since the monitoring apparatus and short circuit means of Emori would allow for a safe discharge of the battery [Emori 0072] in response to conditions that necessitate a reduced risk of electric shock [LiMotive 0016].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724